PARIENTE, Judge.
Defendant appeals the trial court’s order summarily denying defendant’s motion for post-conviction relief filed pursuant to rule 3.850 to withdraw his guilty plea. Defendant attacks the voluntariness of his guilty plea. The motion was timely filed. Defendant was sentenced on March 22, 1993 and not March 22, 1992 as contended by the state.
Based on Koenig v. State, 597 So.2d 256 (Fla.1992), we reverse the order summarily denying defendant’s motion for post-conviction relief and remand for an evidentiary hearing on the voluntariness of the plea and the actual factual basis for the plea or alternatively, for the trial court to attach to the order portions of the record, including the probable cause affidavit, conclusively refuting defendant’s claims for post-conviction relief. Compare Freber v. State, 638 So.2d 140 (Fla. 4th DCA 1994).
DELL, C.J., and GUNTHER, J., concur.